Motion to dismiss appeals taken by the Attorney-General, Lewis Nixon, as Public Service Commission of the State of New York, and the district attorney of Richmond county, for failure to serve papers, etc., granted without costs, said appellants not appearing or opposing the motion. Similar motion to dismiss appeal taken by the city of New York denied on condition that said appellant perfect the appeal for the December term (for which term this ease is set down), and be ready for argument when reached, without prejudice to the right of the plaintiff to move to dismiss the appeal upon the ground that the city is not a party aggrieved. Present — Blackmar, P. J., Kelly, Manning, Kelby and Young, JJ.